 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAEROVOX CORPORATIONandUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA (UE)AEROVOX CORPORATIONandUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA (UE)AEROVOX CORPORATIONandINTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINE WORKERS, CIOAEROVOX CORPORATIONandINTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINE: WORKERS, CIO,Petitioner.Cases Nos.1-CA-1031, I -CA-1068, 1-CA-1088,and 1-RC-2079. April 21, 1953SUPPLEMENTAL DECISION AND ORDEROn February 19, 1953, the Board issued its Decision andOrder in the above-entitled case finding that the Respondenthad engaged in and was engaging in certain unfair laborpractices and ordering that it cease and desist therefromand take certain affirmative action designed to effectuate thepurposes of the Act. On February 25, 1=953, the Respondentfiled a motion for reconsideration and for a stay of the Board'sOrder of February 19,. 1953, pending determination of themotion, in which it alleges that the Board had failed to ruleon certain motions and had incorrectly resolved the issues ofthe case.In its exceptions to the Trial Examiner's Intermediate Reportin this case, the Respondent _had asked the Board to dismissthe complaint and, if that -request were denied, to reopen therecord for the purpose of taking further evidence. The Boardconsidered these motions and, while not specifically denyingthem in its Decision, did so impliedly by failing to dismiss thecomplaint or to order the record reopened. However, we herebygrant the Respondent's request for specific rulings upon itsmotions as indicated below.1.The Respondent moved to dismiss the complaint on thegrounds that United Electrical, Radio and Machine WorkersofAmerica (UE), herein called the UE, one of the chargingunions, was Communist dominated, that the affidavits filed byitsofficers under Section 9 (h) of the Act were untrue andconstituted an abuse of the Board'sprocesses, and that cer-tain individuals who had not complied with the filing require-ments were officers of the UE although not designated assuch. Under Section 102.13 (b) (3) of the National Labor Rela-tions Board Rules and Regulations, only an individual holdinga position identified as an "office" by a labor organization'sconstitution and bylaws is an "officer" who needs to complywith the filing requirements unless it can be shown that alabor organization had omitted the designation of a position asan "office" in order to evade or circumvent the filing require-ments of the Act. No such showing was made here and no in-formation was made available to the Board which would causeit to order afurther investigation. We therefore find, in accord-104 NLRB No. 40 AEROVOX CORPORATION247ance with our administrative determination,that all officersof the Union have complied with the filing requirements oftheAct. Asunder the terms of a recent court decision' wehave no authority to require affirmance of the truth of theaffidavits filedwith the Board,we deny the Respondent'smotion to dismiss the complaint on the ground of noncomplianceby the UE.2.The Respondent also moved to dismiss the complaint onthe ground that the UE,by signing a waiver of unfair laborpractice charges in connection with its participation as anintervenor in Case No.1.=RC-2079; had waived its unfair laborpractice charges for the purpose'sof this proceeding. Thewaiver signed by the UE, however,waived the unfair laborpractices only to the extent that they might constitute objectionsto the election directed in Case No. 1 -RC=2079, but did notwaive them for the purposes of an unfair labor practice pro-ceeding.!Accordingly,we deny the Respondent'smotion todismiss the complaint on the ground that the unfair laborpractice charges had been waivedby the UE.3.The Respondent moved to reopen the record in order toadduce evidence to show that Manuel Cordeiro;who was foundto have been discriminatorily discharged,was denied unem-ployment compensationby theDivisionof EmploymentSecurityfor the Commonwealth of Massachusetts;and did not appealfrom such decision. The Respondent does n'ot allege,nor doesten, r-the record show- that the factsconcerning the action of theDivision of Employment Security for the Commonwealth ofMassachusetts were not available to the Respondent at the timeof the hearing in this cage. Ivioreo^ie'r,while such a decisionhas some probative value; it is not binding upon the Board.Furthermore,even if this decision had been considered, itwouid not have caused u's to alter our findingthat Cordeirowas discharged in violation of Section 8 (a) (3) and(1) of theAct. Accordingly,we derly the Respondent'smbtinn to reopenthe record for this purpose:4.The Respondent alsd moved to reopen the record for thepurpose of showing thatsince the hearing inthis case, theRespondent had entered into two classified Government con=tracts, and that the purpose and functionof thejAerovox PlantCommittee, herein called the Committee;Which the Boardfound to be dominated and interfe'rpttWith bythe Respondent,had changed since the Re`spoiident again became a nationaldefense contractor.As such a showing Would, under the cir-cumstances,be irrelevant to theissuesherein involved, themotion to reopen the record for` this purpose is denied. How-ever,while the Respondent is precluded from dealing withthe Committee as a labor organization because it was orderedto disestablish the Committee as such an organization,nothingcontained herein or in our original Decision and Order is to be1United Electrical Workers v.Herzog, 110 F. Supp 220(D.C., D.C.,1953).2W.C.Nabors,d/b/aW.C.Nabors Company,89 NLRB 538.enforced 196 F. 2d 272(C.A. 5, 1952),cert.den. 344 U.S. 865(1952). 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstrued as precluding the Respondent from conferring witha committee of its employees in order to find means of avoidingsabotage, espionage, and accidents.5.The Respondent also attacked the Board's action in makingcorrections in the transcript of the hearing. It contended thatas none of the parties requested the corrections, they musthave been framed pursuant to consultation with the TrialExaminer "or the Board raised the question sua sponte."There is no basis in fact for these contentions. The Respondentraised this issue when it sought, in its exceptions to the Inter-mediate Report, to support its claim that the Trial Examinerwas biased and prejudiced by quoting from the transcriptthe statements here in question. In order to determine themerits of the Respondent's exceptions, the Board consideredthese statements in their context and in their relation to therecord as a whole. On the basis of such consideration, theBoard found, for the reasons set forth in the Decision andOrder, that the statements obviously contained typographicalerrors which distorted what the Trial Examiner had said.Correcting the record, under these circumstances, was equiv-alent to making a finding as to what was said by construingthe statements in question in their context. Such a construc-tion,and our review of the entire record, convinced us thatno bias or prejudice on the part of the TrialExaminer wasshown regardless of whether or not the portions of the trans-script in question were corrected. Therefore, we find withoutmerit the Respondent's objection to this correction of therecord.9As the Respondent's request for reconsideration of themerits of the case and its renewed request for oral argumentraise no matters which were not presented in the record andin the briefs and exceptions, or which were not previouslyconsidered and disposed of by the Board, theserequests aredenied.ORDERIT IS HEREBY ORDERED thatthe Respondent'smotion forreconsiderationand for a stay of theBoard'sOrder be, anditherebyis, denied.Chairman Herzog and Member Murdock took no part in theconsideration of the above Supplemental Decision and Order.sUnitedMine Workers of America, 92 NLRB 916, enforced 195 F.2d 961(CA. 6, 1952),cert.den. 344 U.S. 920(1953); The Wallingford Steel Company.53 NLRB 404.